Title: From Thomas Jefferson to George Weedon, 4 April 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council April 4. 1781.

Your Letters of the 1st. 2d. and 3d. instant came to hand this morning. It is not in our power to send any additional arms to you at this time. I must therefore on this subject refer you to a Letter of mine which you had not then received, desiring that such men from the Counties destined for the present tour, as you have more  than you can arm, may be sent over to General Muhlenberg, who I fear will not be able to keep his riflemen till the reliefs get to him.
I inclose you a resolution of Council as to the exchange of Citizens formed in general terms, the board being determined that nothing shall ever be done for this or that man particularly but under general rules the advantage of which shall result equally to the lowest and highest citizens. [Colo. Curle having been taken in arms, we think ourselves authorized to exchange for him in the military line. But we some time ago proposed Colo. Elligood in opposition to Colo. Matthews who was taken at the battle of Germ[an]town and to this proposition have not yet received fi[nal] answer. It would be very unjustifiable therefore to [defeat] Colo. Matthew’s right by agreeing to the exchange no[w pro]posed of Elligood for Colo. Curle, nor have we in our po[ssessi]on any other subject of the same rank to propose. Indeed we fear the right of turn will stand as an insuperable obstacle to every proposition for the exchange of this Gentl[eman] when we recollect that a whole line stands before him in Captivity in Charlestown; and can we get over this without incurring the bitterest reproaches for the Gentlemen who would be thus put by, reproaches the more painful to us, as they would be unanswerable. I wish with all my soul Colo. Curle’s enlargement on parole could be obtained. I think our indulgences to the captive officers of the enemy have been so liberal that, Genl. Philips especially, to whom this is known would not refuse it, particularly in so cruel an Instance as that of Colo. Curle. When I speak of an indulgence to him on parole I mean such a parole as a man of honour may sign and not one on pain of life and fortune, which could have been framed only by a person insensible of the obligations of honour. To tender one of these would be an insult on Colo. Curle, and tantamount to the refusing him altogether.]
I inclose you a List of the prisoners we have here. Any exchange of them which you can effect on the rule of Soldier for Soldier, Sailor for Sailor, citizen for citizen shall be confirmed by us.
I have the honor to be with great respect Sir Your mo. ob. Hble. Servt.,

Th: Jefferson

